Wixslow, C. J.
The policy requires that written notice-of “injury” must be given within twenty days after the “date-of the accident causing such injury,” unless it be shown not to have been reasonably possible to give such notice within the time provided, and that it was given as soon as reasonably possible. The “injury” and the “accident” causing it are recognized as separate things by the policy itself, and the notice required is notice of the “injury,” not of the “accident.” In the present case the injury is, of course, the loss, of the eye, the accident the blow on the head. It is very plain that it was not possible for the claimant to give notice of the injury, i. e. the loss of the eye, within twenty days, after the accident, because there was no such injury within. *501that time, either actual or threatened, so far as any one could know. One cannot give notice of a fact which he neither knows nor has any means of ascertaining.
The only question remaining is whether the allegations of the complaint show that written notice was given as soon as reasonably possible after the plaintiff obtained knowledge that there was an injury which was the result of the accident. We think this question must be answered in the affirmative. We find it unnecessary to decide whether the agent had power to waive the requirement. It is alleged in effect that immediately after ascertaining from the oculist that the sight of the eye was lost and that the loss was due to the accident, the plaintiff obtained from defendant’s agent a printed blank for proof of loss, and at once filled out, executed, and returned it to the agent, who forwarded it to the company. It is common knowledge that proofs of loss give full information of the injury claimed, and we are satisfied that they must be held to constitute a sufficient “written notice of injury” when served within the time required by the policy. To hold otherwise would be to sacrifice substance to form and require duplication of effort to no purpose.
By the Gourt. — Order affirmed.